DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 03/18/2020. 
Claims 1-20 are pending. 
The Drawings filed on 03/18/2020 are noted. 
Claim Objections
Claims 1, 3 and 4 are objected to because of the following informalities: a semi-colon is recited instead of a colon. 
Claim 1 recites “… the method comprising; … “ It should instead recite “… the method comprising: …”. Similar corrections are needed in: Claim 3, line 4 and Claim 10, line 1. Appropriate correction is required. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0366213 A1 to ZHOU (“Zhou”) in view of U.S. Patent Application Publication 2006/0255683 A1 to Suzuki et al. 

Regarding Claim 1, and similarly recited Claim 10,  Zhou discloses a computer-implemented method for generating haptic feedback sequences during a gameplay session of a game application, the method comprising; 
by a computing system comprising at least one hardware processor configured with computer executable instructions (figs. 1A-1G, fig. 4, paragraph [0007], [0023] discloses device with one or more processors), 
executing an instance of a gameplay session of a game application, the instance of the gameplay session comprising a virtual environment and one or more user controlled virtual entities (paragraph [0033]-[0034] discloses a plurality of game objects displayed in an interaction region 102 in a virtual game environment; FIG. 1A illustrates a user interface (e.g., game user interface 104) of an application (e.g., a gaming application) that executes on device 
generating an in-game event within the virtual environment comprising controller inputs displayed to a user, wherein the controller inputs indicate one or more input controls of a controller device a user can actuate in response to the in-game event (figs. 1A-1Q, paragraphs [0036]-[0039] discloses button 114 is displayed at a predefined location in user interface 104, either outside of the interaction region or overlaid on the interaction region.  In some embodiments, button 114 has a corresponding reactive region 116, and a contact detected within the reactive region of button 114 activates the button, and causes display of a corresponding effect selection panel (e.g., effect selection panel 118 in FIG. 1C).  In some embodiments, effect selection panel 118 remains displayed after lift-off of the contact (e.g., the effect selection panel 118 can be displayed in response to a tap input on button 114); 
transcribing the controller inputs displayed to a user into one or more haptic feedback sequences, wherein the one or more haptic feedback sequences comprise a series of signals that uniquely identify each of the controller inputs (figs. 1A-1Q, paragraphs [0026], [0029], [0036]-[0039]). 
However, Zhou does not explicitly disclose: 
sending the one or more haptic feedback sequences to at least one controller device, wherein the series of signals of the one or more haptic feedback sequences are configured to actuate at least one haptic actuator on the at least one controller device.  

Zhou generally discloses an electronic device with a display and a touch-sensitive surface displays an 
interaction region that includes one or more objects; while displaying the interaction region, the device displays an effect selection panel that includes effect selection affordances that correspond to different predefined effects, and detects a sequence of one or more inputs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou and include the haptic controller device as disclosed by Suzuki to provide a method of transmitting messages using the haptic feedback controller and providing more realistic feedback from the gaming system, which makes games more realistic and exciting (Suzuki, paragraph [0086]). 

Regarding Claim 2, and similarly recited Claim 11, Zhou in view of Suzuki discloses the method of claim 1 further comprising: generating text within the virtual environment; translating the text to Morse code; and transcribing the Morse code into one or more Morse haptic feedback sequences (Suzuki, paragraphs [0099]-[0101]).

Regarding Claim 3, and similarly recited Claim 12, Zhou in view of Suzuki discloses the method of claim 2 further comprising determining an order for the one or more haptic feedback sequences and the one or more Morse haptic feedback sequences to be sent to a controller device of the user operating in conjunction with the computing device executing the game application (Suzuki, paragraphs [0086], [0099]-[0101]).  

Regarding Claim 4, and similarly recited Claim 13, Zhou in view of Suzuki discloses the method of claim 3 further comprising inserting one or more transitional haptic feedback sequences between each of the one or more button haptic feedback sequences and the one or more Morse haptic feedback sequences to create a full haptic feedback sequence (Suzuki, figs. 3-4, 14-15, paragraphs [0086], [0093]-[0096], [0098]-[0101]).  

Regarding Claim 5, and similarly recited Claim 15, Zhou in view of Suzuki discloses the method of claim 2, wherein transcribing the text displayed to the includes pushing the text displayed to a user to a translating shim, the translating shim configured with machine- readable instructions for identifying the text displayed to the user and calling an external API for translating the identified the text displayed to the user into Morse code (Suzuki, figs. 3-4, 14-15, paragraphs [0093]-[0096], [0098]-[0101]).  

Regarding Claim 6, and similarly recited Claim 16, Zhou in view of Suzuki discloses the method of claim 2, wherein a full haptic sequence is sent to a plurality of controller devices operating in conjunction with the computing device executing the game application to support multiple users in a game application (Suzuki, figs. 3-4, 14-15, paragraphs [0093]-[0096], [0098]-[0101]).  

Regarding Claim 7, and similarly recited Claim 17, Zhou in view of Suzuki discloses the method of claim 2, wherein the Morse haptic feedback sequence comprises machine readable instructions for physically rotating one or more actuators in the controller device operating in conjunction with the computing device (Suzuki, figs. 3-4, 14-15, paragraphs [0093]-[0096], [0098]-[0101]).   


Regarding Claim 8, and similarly recited Claim 18, Zhou in view of Suzuki discloses the method of claim 1, wherein the haptic feedback sequence comprises machine readable instructions for physically rotating one or more actuators in the controller device operating in conjunction with the computing device (Suzuki, figs. 3-4, 14-15, paragraphs [0093]-[0096]).  

Regarding Claim 9, and similarly recited Claim 19, Zhou in view of Suzuki discloses the method of claim 1, wherein the haptic feedback sequence comprises machine readable instructions for actuating a plurality of haptic actuators on the controller device (Suzuki, figs. 3-4, 14-15).  

Regarding Claim 14, Zhou in view of Suzuki discloses the system of claim 13, wherein the haptic feedback sequences comprises machine readable instructions for actuating a first haptic actuator on the controller device and the transitional haptic feedback sequences comprises machine readable instructions for actuating a second haptic actuator on the controller device (Suzuki, figs. 3-4, paragraphs [0073], [0095]).  

Regarding Claim 20, Zhou in view of Suzuki discloses the system of claim 10, wherein the instance of the gameplay state of the game application is a shared state of the game application executing on multiple computing devices (Zhou, paragraphs [0037]-[0039])..


Conclusion
Claims 1-20 are examined above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.